The bill prayed for specific performance of an alleged oral agreement between the complainants and the decedent, Ephraim C. Favinger, whereby complainants were to receive all of said decedent's property, both real and personal, at the time of his death, in return for services to be rendered by the complainants. The decedent died testate, leaving his entire estate to the respondent Mary R. Huff.
The sole issue in the case was one of fact, and the vice-chancellor who saw the witnesses and heard the testimony, concluded that the decedent had agreed to devise to the complainants the premises known as No. 1216 Hyde Park, in the city of Camden, but denied any further relief, on the grounds that the proof was insufficient to affect the remaining assets of the estate, and we concur.
The decree under review will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, LLOYD, CASE, HEHER, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, COLE, JJ. 11.
For reversal — PARKER, BODINE, DONGES, RAFFERTY, JJ. 4. *Page 611